1.	The Preliminary Amendment filed on April 16, 2021 is acknowledged.
	Claims 1-13 have been amended; Claims 14-15 are added; and 
	Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “a mechanical switch” [lines 7-8] renders the claim indefinite; since the Drawing 3 clearly shows the switch (3) is definitely an electrical switch which having first connector (6) connected to resistor (R2) and second connector (7) connected to ground (9).
Claim 1 recites the limitation of “the switch” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that “mechanical switch” [lines 7-8] is considered to be different to “the switch” [line 11].
Claims 3 and 8 recite the use of alternative expression “and/or” renders the claim indefinite because the expression on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Claim 10 “an electrically. conductive material” must be corrected to --an electrically conductive material--.
Claims 12 and 13 also recites the features “a mechanical switch” and “the switch” as already rejected in claim 1. 
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

9.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Legrand (US 2017/0268473 A1).
Regarding claim 1, Notes Figures 1-4, and 8 Legrand reference teaches an injector [fuel injector (10)] for injecting fuel, comprising: an injector housing [injector body (29)], a movable nozzle needle [needle (16)] which is arranged in the injector housing (29) and has a nozzle needle tip [pointed end (46)], and a nozzle needle seat [needle seat (48)] for receiving the nozzle needle tip (46), further notes abstract, which described wherein a contact [Figure 1 clearly shows the contact which indicated as a dark line from lug (86) to ground (G)] pairing of nozzle needle (16) and nozzle needle seat (48) represents circuit (84)] that adopts a closed state [closed position (PF)] on a contact of the nozzle needle tip (46) with the nozzle needle seat (48) and upon interruption of the contact assumes an open state [open position (PO)], the injector (10) is provided with an input line [from (86) to needle (16)] and an output line [from needle (16) to housing 29) or ground (G)] for controlling a movement of the nozzle needle (16) [abstract], the switch (84) has a first connector that is connected to the input line (86), and the second connector that is connected to the injector housing (29) [Figure 8 describes the connecting relation of the switch among the injector system]; and resistor [(Ri), Figure 8] is connected between the first connector of switch (84) and the input line (86). 
Thus, the invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the resistor is a high temperature resistor chip.  However, it is apparent that the feature high temperature resistor chip is merely one of several obvious possibilities from a known resistor.  Accordingly, claim 1 is alternative rejected under 35 U.S.C. 103, as follows: it would have been obvious to one of ordinary skilled in this art to have seeking to solve the stated problem would choose which is without exercising inventive skill.  See MPEP 2144.04 IV. A.
Regarding claim 2, as discussed in claim 1, Legrand discloses all the claimed limitation as discussed above except a medium power of the high temperature resistor chip is in the range from 0.10 to 0.12W.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the suitable range for medium power of designed resistor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, as discussed in claim 1, Legrand discloses all the claimed limitation as discussed above except a temperature of the resistor chip is in the range from -550C to 3000C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the suitable range for the temperature of the resistor so that it remains operable at very high temperature fluctuation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, as discussed in claim 1, Legrand discloses all the claimed limitation as discussed above except the high temperature resistor chip has a non-magnetic or does not have any organic elements.  It would have been obvious to one having ordinary skill in the art before In re Aller, 105 USPQ 233.
Regarding claim 5, as discussed in claim 1, Legrand further teaches the injector assembly consisting of the magnetic yoke which would have been well-known as an electromagnet.
Regarding claim 6, see discussion in claim 1 and 5.
Regarding claims 7-10, as discussed in claim 1, see the explanation in claim 4.
Regarding claim 11, as discussed in claim 1, Further see Figures 1, 2 and 8 which describes the injector housing is connected to a ground potential.
Regarding claims 12-13, see discussion and explanation in claim 1.
Regarding claim 14, see discussion in claim 2.
Regarding claim 15, see discussion in claim 1.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
November 8, 2021




/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 11, 2021